Opening of the sitting
(The sitting was opened at 10.05 a.m.)
President. In accordance with the Act relating to the election of the Members of the European Parliament by direct universal suffrage, I declare the session open.
This is the second time that, quite undeservedly, I have had the honour of presiding over the election of the President of the European Parliament. It will, of course, be the President who delivers a keynote speech. The applause with which we welcomed the new Member States (Bulgaria and Romania) yesterday and the warm tribute paid to Mr Borrell are signs of trust and continuity. In a few weeks' time, it will be the 50th anniversary of the Treaty of Rome, which marks the birth of the European family, a newcomer to the international political and economic scene. We will proudly celebrate it:
because of the extraordinary 60 years of practically uninterrupted peace on our continent;
because of our shared values: freedom, democracy and social justice; and
because of the hopes that political Europe has inspired in many parts of the world.
It is only by looking ahead that we can respond to these expectations, to the demands and also to the criticisms of Europeans on institutional and social issues. I am referring to a globalised world, to the progress it has made and to the ever-growing injustice within it. I am referring to the great responsibility that we have towards the future of energy and the environment, that is to say, towards the survival of the planet and towards future generations. I am referring to new opportunities linked to developments in science, to the way in which the applications of these developments are managed, and to the advantages and ethical dilemmas that arise in everyone's minds and that mean making informed decisions.